Respondent, in compliance with the regulations of the liquor control commission, obtained a dance-hall permit after approval by the township board and the sheriff. She conducts a tavern, and is licensed to do so by the liquor control commission. Because dancing is permitted with phonograph music, it cannot be said that she conducts a public dance hall and is subject to the provisions of Act No. 53, Pub. Acts 1921, as amended (2 Comp. Laws 1929, §§ 8903-8910, as amended [Stat. Ann. §§ 18.491-18.498]), regulating public dance halls outside incorporated cities and villages. A public dance hall is primarily devoted to dancing. On respondent's premises, dancing is merely incidental to the other business conducted. When the legislation above-mentioned was enacted, there was in existence in this State no business similar to that now carried on by respondent. Taverns, as conducted in this case, came into existence in 1933, with the enactment of the liquor control statute. Public dance halls did exist, however, at the time Act No. 53 went into effect, and have continued to exist ever since; and the act has application to them alone.
Respondent complied with all of the regulations of the township, county, and State authorities. If it be sought to make taverns subject to the same laws as public dance halls, recourse may be had to the legislature. Respondent was guilty of no violation of the statute.
Judgment is reversed.
CHANDLER, WIEST, and BUTZEL, JJ., concurred with McALLISTER, J.